Citation Nr: 9900159	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

The veteran was granted service connection for PTSD in a 
December 1989 rating decision.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which found that the veteran was not entitled to 
a disability evaluation in excess of the then assigned 50 
percent rating.  The RO subsequently increased the disability 
rating to 70 percent in a January 1996 Hearing Officers 
Decision, effective February 1, 1994.  The Hearing Officer 
also awarded service connection for drug and alcohol abuse on 
a secondary basis evaluated with the PTSD, and a temporary 
total rating effective from December 1, 1993, through January 
31, 1994, based on a period of hospitalization.  In view of 
the foregoing, these issues have been resolved and are not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

Personal hearings were held before the RO in June 1995 and 
August 1996.  Transcripts of both hearings are of record.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the severity of his PTSD is greater 
than contemplated by the current disability rating of 70 
percent.  He maintains that even though he has been employed 
full-time by the same company for the past several years, he 
has problems interacting with his co-workers and his 
employer.  Specifically, he is angered easily and has had 
violent confrontations with his co-workers and employer, but 
has not physically attacked anyone at work.  Further, he 
indicated that his employer makes special allowances for him 
given his PTSD.  Therefore, he believes a higher disability 
rating is warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a disability rating in excess of 70 
percent for the veterans PTSD.


FINDINGS OF FACT

1.  Although the veteran has a long history of employment 
instability, he has been employed full-time as a heavy 
equipment operator at a construction company since July 1995.

2.  The veterans PTSD is not manifest by totally 
incapacitating psychoneurotic symptoms or total occupational 
and social impairment; inability to obtain or retain 
employment is not demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (as in effect 
prior to and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was granted service connection for 
PTSD in a December 1989 rating decision.  

The veteran underwent a VA PTSD examination in September 
1992.  At that time, his PTSD was assigned a 50 percent 
disability rating.  The VA examiner noted that the veterans 
C-file was available for review and contained a considerable 
amount of previous examinations and information.  It was 
noted that his condition had remained much the same as it was 
at the time of his last examination in October 1989.  In some 
aspects he was improved, and in other the symptoms continued.  
It was also noted that he attended a Vietnam Veterans Group, 
and that he was in his third 15-week session.  He reportedly 
felt good about the Group and gained much support.  
Additionally, he had been attending the mental health clinic 
for the past two years.  With respect to his employment, it 
was noted that he had worked as a part-time driver for a long 
distance trucking company from October 1991 to August 1992.  
He reportedly left that employment due to some increased 
difficulties in relating to his employer, and had acquired a 
new job a week before the examination.  While he seemed to be 
reasonably contend with the job, it was noted that the vet-
eran had a long history of job instability.  Following 
examination, the examiner opined that while the veteran 
continued to improve since his last examination, his degree 
of disability remained at the current level in that he had 
trouble maintaining social relationships, difficulty with 
authority, and difficulty maintaining employment.  The 
examiner believed that the veterans prognosis was relatively 
good, but that he continued to have significant impairment, 
both socially and industrially, even though he was currently 
working. 

In a March 1993 rating decision, the RO confirmed and 
continued the 50 percent disability rating for the veterans 
PTSD.  The RO found that while the September 1992 VA 
examination showed that his PTSD symptoms were improving, 
there was no evidence of sustained improvement.  Thus, there 
was no reason to change the current rating.

A Notice of Disagreement was received from the veterans 
representative in May 1993.  The RO issued a Statement of the 
Case in July 1993.  In December 1993, the veteran submitted a 
VA Form 21-4138, Statement in Support of Claim, wherein he 
reported that he was currently an inpatient at the VA Medical 
Center (VAMC) in Portland, Oregon.  He stated that he was 
receiving treatment for a service-connected disability and 
that he felt that this disability had increased in severity.  
Therefore, he requested a reevaluation of his service 
connection claim, among other things.

A report was subsequently obtained from the Portland VAMC 
showing that the veteran was hospitalized from November 30, 
1993, to December 21, 1993.  Axis I diagnoses (clinical 
disorders) from this period of hospitalization included poly-
substance abuse, PTSD, and adjustment disorder with depressed 
mood.  His psychosocial and environmental problems (Axis IV 
diagnosis) were found to be moderate.  His Global Assessment 
of Functioning (GAF) score was 50/70, which indicate serious 
to some mild symptomatology.

In a February 1994 rating decision, the RO assigned a 
temporary total rating (100 percent) on the basis of 
hospitalization for PTSD in excess of 21 days.  This rating 
was effective from November 30, 1993, to December 31, 1993 
(later extended to January 31, 1994).  Furthermore, the RO 
found that the hospitalization records did not warrant 
assignment of a disability rating in excess of 50 percent for 
PTSD after discharge from hospitalization.

On file is a statement from Dr. BTJ a licensed psychologist, 
dated in February 1994.  Dr. BTJ found that, among other 
things, the veteran had a very fragile mental state, with 
many symptoms of PTSD.

A new VA PTSD examination was accorded to the veteran in May 
1994.  The VA examiner noted that the veterans C-file and a 
clinic file were present.  At that time the veteran reported 
that he had been working nights for the past 14 months, but 
felt that he was just barely hanging onto this job.  It was 
noted that his employer did let him off for three months for 
his hospitalization, that he had been back for 2 months, and 
that he was now on probation.  The examiners overall 
assessment was that the veteran continued to have substantial 
difficulties.  While he was improved after his 
hospitalization, he still had significant PTSD symptoms with 
insomnia, intrusive thoughts about Vietnam, nightmares, 
hypervigilance, isolation and anger.  Also, he was very 
withdrawn and isolated from his family even though he had 
been married for quite some time.  He had significant 
disabilities in interpersonal relationships, even with his 
own family, and even more so outside of the family.  He co-
workers had learned to stay away from him, as he was unable 
to deal with them at all.  Occupationally, he was holding 
down his job, but the examiner noted that this appeared to be 
at risk.  Although the veteran was able to actually do the 
work, his interactions with other was problematic.  He 
continued to be substantially impaired occupationally and 
severely impaired socially from these symptoms.  Also, he ap-
peared to have dysthymic symptoms as well, without enough 
symptoms to warrant major depression.  However, the examiner 
opined that this probably fluctuated.

In an August 1994 rating decision, the RO confirmed and 
continued the 50 percent disability rating for the veterans 
PTSD.  The RO found that the evidence did not warrant a 
change in the current evaluation as it did not show severe 
impairment of both the veterans social and industrial 
adaptability, nor was the veteran shown to be unable to 
obtain or maintain employment.

A Notice of Disagreement was received from the veterans 
representative in November 1994, with respect to the February 
1994 and August 1994 rating decisions which denied an 
increased evaluation for the veterans PTSD.  The RO 
subsequently issued a Statement of the Case in December 
1994.  In March 1995, the veteran submitted a VA Form 9, 
Appeal to Board of Veterans Appeals.

A personal hearing was conducted before the RO in June 1995.  
The veteran testified that he had trouble interacting with 
people, including his family, because of his PTSD 
symptomatology.  He also testified about the treatment he had 
received for his PTSD, and his recent employment history.  
Among other things, he testified that his last period of 
employment had been from July 1994 to January 1995, and that 
he had been unemployed since that time.  Also, he stated that 
some of his doctors told him he should not work or be out in 
society all the time with people, but that he forced himself 
to do those things.

In conjunction with this hearing, the veteran submitted 
statements from Dr. RTM and Dr. DAS, both dated in June 1995.  
Both Dr. RTM and Dr. DAS attributed the veterans 
polysubstance abuse problems as the veterans self-medication 
efforts due to his PTSD.

A new VA PTSD examination was accorded to the veteran in July 
1995.  The VA examiner noted that he had access to the 
veterans C-file.  At this examination, the veteran reported 
that he had been working in construction since last 
Friday.  He had worked there for 4 days, but reported that 
he almost got into a fight on his first day.  Additionally, 
he reported that after he left his previous job in January 
1995, he had a job selling cemetery plots for 2 months, and a 
job selling stamps for about 3 weeks.  The veteran reported 
that he actually had homicidal thoughts toward his boss when 
he was selling stamps.  He thought that his problems with his 
previous jobs were that he got hypervigilant and paranoid.  
Although he had tried anger management, it did not help much.  
The examiners diagnostic impressions included an opinion 
that the veterans employment problems were due to a 
combination of PTSD symptoms, which made him irritable and 
hypervigilant, and depression, which affected his self-esteem 
and motivation, and caused him to feel helpless.  Overall, 
the examiner found the veteran to be moderately to severely 
impaired from both PTSD and depression.  However, the 
examiner found that the veteran was motivated to address his 
problems and had potential for rehabilitation.  The examiner 
assigned a GAF score of 50, indicating serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning.

The veteran had a second personal hearing before the RO in 
August 1996.  At that hearing the veteran testified that he 
had been employed as a heavy equipment operator with a 
construction company since July 1995.  However, he testified 
that he generally worked by himself as he has had problems 
with both his co-workers and his employer.  He testified that 
he has gotten violent with a few people, but that he had not 
physically hurt anyone yet even though he had come close in 
the past.  The veteran testified that the only co-workers he 
interacted with to any degree were three fellow Vietnam 
veterans.  Moreover, he testified that his employer now 
understands his condition, and indicated that the employer 
makes special allowances as a result.  The veteran also 
testified that he would like to receive ongoing counseling 
and treatment, but that he could not afford to take 3 months 
off from work.  Also, he testified that the only reason he 
continues to work is because of his family.

On file are VA treatment records which cover the period from 
December 1993 to May 1996.  These records show the veteran 
has been treated on numerous occasions for his PTSD, 
including family counseling.  Among other things, these 
records confirm that the veteran experiences social and 
occupational impairment due to his PTSD.

A new VA PTSD examination was accorded to the veteran in 
October 1997.  The VA examiner noted that the veterans 
extensive C-file and medical records were available for 
review.  However, there was no recent social industrial 
survey available for review.  It was also noted that the 
veteran worked full-time as a heavy equipment operator for a 
construction company, and that he had worked for this company 
full-time for the past 3 years.  On examination, the veteran 
appeared cooperative, casually dressed, well-groomed, well-
oriented, and related well to the examiner.  The veteran 
admitted to recent suicidal and homicidal ideation, but 
denied having a plan to act on these thoughts.  As a result, 
the examiner found that the veteran did not appear to be an 
immediate danger to himself or others in the future.  The 
examiner also found that veterans recent and remote memory 
appeared intact.  Additionally, he opined that the veteran 
appeared to be only marginally employable given his severe 
PTSD symptoms.  Specifically, he determined that the veteran 
was severely socially and emotionally impaired and 
significantly industrially impaired as a result of his 
psychiatric difficulties.  In spite of being employed for the 
past three years with the same company, the examiner noted 
that the veteran had regular arguments with his boss, and may 
lose his job at some point in the future due to his 
difficulty in containing his aggressive impulses.  
Additionally, the examiner found the veteran to be severely 
socially impaired, given that he had only one friend who was 
a fellow Vietnam combat veteran.  Axis I diagnoses were PTSD, 
chronic and severe; major depressive disorder, chronic, 
recurrent, and severe, without psychotic features; alcohol 
abuse; and cannabis abuse, in remission.  Axis IV diagnosis 
found severe social problems.  The examiner assigned a GAF 
score of 35 for major impairment in several areas such as 
family relations, judgment, thinking or mood.  The GAF scored 
based on PTSD was 39, for major impairment, while the GAF 
score for symptoms of depression was 45 indicating serious 
impairment.

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and the Boards primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veterans request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The VA Schedule of Ratings for Mental Disorders, was amended 
effective November 7, 1996.  61 Fed. Reg. 52,695-702.

The criteria for evaluation of PTSD prior to this amendment 
provided for a 70 percent rating under Diagnostic Code 9411 
where it was demonstrated that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of realty with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. The 
individual must be demonstrably unable to obtain or retain 
employment.

Under the current regulations, a 70 percent evaluation is 
assigned when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Diagnostic Code 9411, as amended effective November 7, 1996.

The Court has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991).  Consistent with the Courts 
decision in Karnas v. Derwinski, the Board will discuss the 
veterans disability with consideration of the criteria 
effective both prior and subsequent to November 7, 1996.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  In general, a veterans claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his PTSD is more disabling than contemplated by 
the current evaluation.  Therefore, his claim for an 
increased evaluation is well-grounded.  The VA has afforded 
the veteran several examinations in relation to this claim, 
and obtained medical records pertaining to the treatment the 
veteran has received for his PTSD.  There does not appear to 
be any pertinent evidence that is not of record.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

As a preliminary matter, the Board notes that the procedural 
history of the instant case indicates that there is some 
confusion as to which rating decision is on appeal.  While it 
is true that the veteran did not submit an official VA Form 9 
following the July 1993 Statement of the Case, his December 
1993 VA Form 21-4138 does state his continued dissatisfaction 
with his then current evaluation and desire for an increased 
rating.  The Board is of the opinion that this statement 
satisfies the elements necessary for a Substantive Appeal.  
See 38 C.F.R. §§ 20.202-20.203 (1998).  Accordingly, the 
Board concludes that this matter is on appeal from the March 
1993 rating decision.

In the instant case, the Board finds that the veteran is not 
entitled to a disability rating in excess of 70 percent under 
either the old or the new criteria.  The evidence on file 
does show that the veteran experiences social impairment, 
including impairment with his family relations.  It is noted 
that the October 1997 VA examiner found the veterans current 
condition to be manifest by severe social and emotional 
impairment.  However, it is clear from the record that the 
veterans PTSD has not resulted in his virtual isolation in 
the community or in profound retreat from mature behavior 
such as to warrant a rating in excess of 70 percent under the 
old criteria.  Likewise, the record does not show that the 
veterans PTSD is manifest by intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  While recent homicidal and suicidal ideation was 
noted, the veteran reported that he had no plan to act on 
these thoughts.  Thus, the new criteria for a rating in 
excess of 70 percent are not met.

As the above-cited evidence shows, the veteran has been 
employed full time as a heavy equipment operator since July 
1995.  Since he has been employed for several years, he is 
clearly not demonstrably unable to obtain or retain 
employment and totally incapacitating psychoneurotic symptoms 
are not shown.  Thus, the veteran does not meet or nearly 
approximate the criteria for the next higher schedular rating 
for PTSD under either the old or the new criteria based upon 
industrial impairment.  The Board acknowledges the veterans 
history of employment instability, his current problems at 
work, and the fact that the October 1997 examiner found that 
he was only marginally employable given his severe PTSD 
symptoms.  Nevertheless, the fact that he has been employed 
as a full time heavy equipment operator since July 1995 shows 
that he does not meet the criteria for a schedular 100 
disability rating for his PTSD.

The Board concurs with the RO that the evidence fails to 
establish an unusual disability picture such as to warrant an 
extra-schedular rating.  The evidence does not show that the 
veterans PTSD has resulted in frequent periods of 
hospitalization, and his full-time employment as a heavy 
equipment operator since 1995 clearly precludes a finding 
that the PTSD results in marked interference with employment.  
The veterans full-time employment as a heavy equipment 
operator would likewise preclude the assignment of a total 
rating based upon individual unemployability.

For the reasons stated above, the Board is of the opinion 
that the severity of his PTSD is adequately compensated by 
the current 70 percent rating, and that the preponderance of 
the evidence is against assignment of a higher disability 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
